Ct. Sp. App. Md. [Certiorari granted, 392 U. S. 925.] Case restored to the docket for reargument on March 24, 1969, limited to the following question, not specified in the original writ: Does the “concurrent sentence doctrine,” enunciated in Hira-bayashi v. United States, 320 U. S. 81, 105, and subsequent cases, have continuing validity in light of such decisions as Ginsberg v. New York, 390 U. S. 629, 633, n. 2, Peyton v. Rowe, 391 U. S. 54, Carafas v. LaVallee, 391 U. S. 234, 237-238, and Sibron v. New York, 392 U. S. 40, 50-58? The Solicitor General is invited to file a brief expressing the views of the United States and to participate in oral argument.